           Case 1:21-cv-03477-JLC Document 17 Filed 08/11/21 Page 1 of 2


                                                                                               8/11/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
CELIA VENTURA,                                                          :
                                                                        :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   21-CV-3477 (JLC)
                                                                        :
KEITH MITCHELL,                                                         :
                                                                        :
                                                                        :
                                    Defendant.                          :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The parties have now consented to the undersigned for all purposes. Dkt. No.

15. Before the Court can schedule a conference, defendant, who appears to be

proceeding pro se, needs to move, answer, or otherwise respond to the complaint. If

he needs assistance, he can contact the NYLAG Legal Clinic for Pro Se Litigants in

the Southern District of New York by making an appointment either through

NYLAG’s website, https://nylag.org/pro-se-clinic/, or by calling (212) 659-6190.

Defendant should file his response to the complaint no later than September 10.

Once defendant has formally appeared, the Court will schedule a conference, and, if

the parties request, issue a referral to the Court’s mediation program given their

expressed interest in early mediation in a prior submission to Judge Schofield. Dkt.




                                                        1
        Case 1:21-cv-03477-JLC Document 17 Filed 08/11/21 Page 2 of 2




No. 11. Plaintiff shall serve a copy of this Order on defendant by email or other

means and file proof of service.

      SO ORDERED.

Dated: August 11, 2021
       New York, New York




                                          2
